Downey, J.
This was an action by' the appellee against the appellant on a promissory note executed by the defendant to the plaintiff’s intestate. The answer, as to all of the amount of the note over and above six hundred and ninety-five dollars and eighty-three and a half cents, set up the defence of usury. The alleged illegal interest was at the rate of ten per cent, ‘on notes which had been given prior to the 9th of March, 1867, the date of the present interest law, and included in the note sued upon. An able brief is submitted by counsel for the appellants, in which we are asked to re*271view and overrule the decisions of this court holding 'that that act renders valid contracts for interest at a greater rate than six per cent, made before its passage. Pattison v. Jenkins, 33 Ind. 87; Klingensmith v. Reed, 31 Ind. 389; Sparks v. Clapper, 30 Ind. 204.
S. K. Wolfe, for appellant.
A. J. Simpson, for appellee.
But the question is not so clear as to justify us in this course.
The judgment is affirmed, with costs and two per. cent, damages.